Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  163020                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  LYNETTE HATHON, AMY JO DENKINS,                                                                       Megan K. Cavanagh
  and all others similarly situated in the                                                              Elizabeth M. Welch,
  Counties of Keweenaw, Luce, Iosco, Mecosta,                                                                         Justices
  Clinton, Shiawassee, Livingston, and Branch,
                 Plaintiffs-Appellants,
  v                                                                 SC: 163020
                                                                    COA: 356850
                                                                    Court of Claims: 19-000023-MZ
  STATE OF MICHIGAN,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the question presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2021
           p0608
                                                                               Clerk